DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
In paragraph 47, line 4, main is misspelled maim.
In paragraph 50, line 4, fasten is misspelled fasted.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al., US 5603184 (hereinafter Campbell).
Regarding claim 1, Campbell teaches a latch mechanism for a bathroom stall door, the latch mechanism comprising: 
a user operable sliding latch (16) having an engagement portion (20) and a user contact portion (18), the sliding latch being slidable between an unlatched position (Fig 7) and a latched position (Fig 6), the user contact portion having a latch movement section and a door movement section (see Annotated excerpt Fig 5-Campbell); 
a door bracket (26; 38) configured to attach to a door (14) and that restrains movement of the sliding latch relative to the door, the movement being restrained to a sliding movement (col 3, line 65-col 4, line 14); and 
a latch catcher (48) configured to attach to a frame (12) adjacent to the door, the latch catcher receiving the engagement portion of the sliding latch when the sliding latch is in the latched position (Fig 6), 
wherein the latch movement section of the sliding latch is configured to translate movement of the user to movement of the sliding latch between the unlatched position and the latched position (col 4, lines 46-65; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the latch movement section could be used push and pull the sliding latch into and out of a latched position), and 

    PNG
    media_image1.png
    637
    971
    media_image1.png
    Greyscale

Annotated excerpt Fig 5-Campbell
the door movement section of the sliding latch is configured to translate movement of the user to movement of the door between an open position of the door and a closed position of the door (col 4, lines 46-65; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the door movement section could be used to push and pull the door into and out of a closed position).
Regarding claim 2, Campbell teaches the mechanism of claim 1, wherein the sliding latch has a main section (see Annotated excerpt Fig 5-Campbell), the latch movement section extends from the main section at a non-zero angle, and the door movement section extends from the latch movement section at a non-zero angle (while the transition between the sections is curved, it would have been obvious to one of ordinary skill in the art the latch movement section is effectively extends from main section at 90 degrees and the door movement section effectively extends from the latch movement section at 90 degrees; see Annotated excerpt Fig 5-Campbell).
Regarding claim 3, Campbell teaches the mechanism of claim 2, wherein the main section of the sliding latch has a rear surface (see Annotated excerpt Fig 5-Campbell), 
the door movement section has a rear surface that is adjacent to the latch movement section (see Annotated excerpt Fig 5-Campbell), and 
a distance from the rear surface of the main section to the rear surface of the door movement section is between 3 inches and 5 inches (specification paragraph 0048 states this distance D is the dimension to accept forearms of potential users.  Campbell, col 3, lines 1-18, states the purpose of user contact portion 18 is to receive a human forearm.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention that Campbell’s apparatus performs the same as the instant invention such that Campbell teaches the distance from the rear surface of the main section to the rear surface of the door movement section is between 3 inches and 5 inches).
Regarding claim 4, Campbell teaches the mechanism of claim 3, wherein the distance from the rear surface of the main section to the rear surface of the door movement section is between 3.5 inches and 4.5 inches (specification paragraph 0048 states this distance D is the dimension to accept forearms of potential users.  Campbell, col 3, lines 1-18, states the purpose of user contact portion 18 is to receive a human forearm.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention that Campbell’s apparatus performs the same as the instant invention such that Campbell teaches the distance from the rear surface of the main section to the rear surface of the door movement section is between 3.5 inches and 4.5 inches).
Regarding claim 5, Campbell teaches the mechanism of claim 3, wherein the distance from the rear surface of the main section to the rear surface of the door movement section is between 3.75 inches and 4.25 inches (specification paragraph 0048 states this distance D is the dimension to accept forearms of potential users.  Campbell, col 3, lines 1-18, states the purpose of user contact portion 18 is to receive a human forearm.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention that Campbell’s apparatus performs the same as the instant invention such that Campbell teaches the distance from the rear surface of the main section to the rear surface of the door movement section is between 3.75 inches and 4.25 inches).
Regarding claim 6, Campbell teaches the mechanism of claim 3, wherein the rear surface of the main section is parallel to the rear surface of the door movement section (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Campbell’s U-shape would a result of and position the main section rear surface to be parallel to the door movement section rear surface; col 3, lines 1-18; see Annotated excerpt Fig 5-Campbell).
Regarding claim 7, Campbell teaches the mechanism of claim 2, wherein the main section of the sliding latch has a rear surface (see Annotated excerpt Fig 5-Campbell), 
the door movement section has a rear surface that is adjacent to the latch movement section (see Annotated excerpt Fig 5-Campbell), and 
the rear surface of the main section is parallel to the rear surface of the door movement section (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Campbell’s U-shape would a result of and position the main section rear surface to be parallel to the door movement section rear surface; col 3, lines 1-18; see Annotated excerpt Fig 5-Campbell).
Regarding claim 8, Campbell teaches the mechanism of claim 7, wherein the latch movement section extends from the main section at an angle between 80 degrees and 100 degrees (while the transition between the sections is curved, it would have been obvious to one of ordinary skill in the art the latch movement section is effectively extends from main section at 90 degrees such that it extends from the main section at an angle between 80 degrees and 100 degrees; see Annotated excerpt Fig 5-Campbell).
Regarding claim 9, Campbell teaches the mechanism of claim 2, wherein the latch movement section extends from the main section at an angle between 80 degrees and 100 degrees (while the transition between the sections is curved, it would have been obvious to one of ordinary skill in the art the latch movement section is effectively extends from main section at 90 degrees such that it extends from the main section at an angle between 80 degrees and 100 degrees; see Annotated excerpt Fig 5-Campbell).
Regarding claim 12, Campbell teaches a bathroom stall door system, comprising: 
a door frame (12; Fig 1); 
a door (14; Fig 1) movable relative to the door frame; and 
a latch mechanism (10; Fig 1), comprising: 
a user operable sliding latch (16) having an engagement portion (20) and a user contact portion (18), the sliding latch being slidable between an unlatched position (Fig 7) and a latched position (Fig 6), the user contact portion having a latch movement section and a door movement section (see Annotated excerpt Fig 5-Campbell); 
a door bracket (26; 38) attached to the door and that restrains movement of the sliding latch relative to the door, the movement being restrained to a sliding movement (col 3, line 65-col 4, line 14); and 
a latch catcher (48) attached to the door frame, the latch catcher receiving the engagement portion of the sliding latch when the sliding latch is in the latched position (Fig 6), 
wherein the latch movement section of the sliding latch is configured to translate movement of the user to movement of the sliding latch between the unlatched position and the latched position (col 4, lines 46-65; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the latch movement section could be used push and pull the sliding latch into and out of a latched position), and 
the door movement section of the sliding latch is configured to translate movement of the user to movement of the door between an open position of the door and a closed position of the door (col 4, lines 46-65; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the door movement section could be used to push and pull the door into and out of a closed position).
Regarding claim 13, Campbell teaches the system of claim 12, wherein the sliding latch has a main section (see Annotated excerpt Fig 5-Campbell), the latch movement section extends from the main section at a non-zero angle, and the door movement section extends from the latch movement section at a non-zero angle (while the transition between the sections is curved, it would have been obvious to one of ordinary skill in the art the latch movement section is effectively extends from main section at 90 degrees and the door movement section effectively extends from the latch movement section at 90 degrees; see Annotated excerpt Fig 5-Campbell).
Regarding claim 14, Campbell teaches the system of claim 13, wherein the main section of the sliding latch has a rear surface (see Annotated excerpt Fig 5-Campbell), 
the door movement section has a rear surface that is adjacent to the latch movement section (see Annotated excerpt Fig 5-Campbell), and 
a distance from the rear surface of the main section to the rear surface of the door movement section is between 3 inches and 5 inches (specification paragraph 0048 states this distance D is the dimension to accept forearms of potential users.  Campbell, col 3, lines 1-18, states the purpose of user contact portion 18 is to receive a human forearm.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention that Campbell’s apparatus performs the same as the instant invention such that Campbell teaches the distance from the rear surface of the main section to the rear surface of the door movement section is between 3 inches and 5 inches).
Regarding claim 15, Campbell teaches the system of claim 14, wherein the distance from the rear surface of the main section to the rear surface of the door movement section is between 3.5 inches and 4.5 inches (specification paragraph 0048 states this distance D is the dimension to accept forearms of potential users.  Campbell, col 3, lines 1-18, states the purpose of user contact portion 18 is to receive a human forearm.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention that Campbell’s apparatus performs the same as the instant invention such that Campbell teaches the distance from the rear surface of the main section to the rear surface of the door movement section is between 3.5 inches and 4.5 inches).
Regarding claim 16, Campbell teaches the system of claim 14, wherein the distance from the rear surface of the main section to the rear surface of the door movement section is between 3.75 inches and 4.25 inches (specification paragraph 0048 states this distance D is the dimension to accept forearms of potential users.  Campbell, col 3, lines 1-18, states the purpose of user contact portion 18 is to receive a human forearm.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention that Campbell’s apparatus performs the same as the instant invention such that Campbell teaches the distance from the rear surface of the main section to the rear surface of the door movement section is between 3.75 inches and 4.25 inches).
Regarding claim 17, Campbell teaches the system of claim 14, wherein the rear surface of the main section is parallel to the rear surface of the door movement section (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Campbell’s U-shape would a result of and position the main section rear surface to be parallel to the door movement section rear surface; col 3, lines 1-18; see Annotated excerpt Fig 5-Campbell).
Regarding claim 18, Campbell teaches the system of claim 13, wherein the main section of the sliding latch has a rear surface (see Annotated excerpt Fig 5-Campbell), 
the door movement section has a rear surface that is adjacent to the latch movement section (see Annotated excerpt Fig 5-Campbell), and 
the rear surface of the main section is parallel to the rear surface of the door movement section (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Campbell’s U-shape would a result of and position the main section rear surface to be parallel to the door movement section rear surface; col 3, lines 1-18; see Annotated excerpt Fig 5-Campbell).
Regarding claim 19, Campbell teaches the system of claim 18, wherein the latch movement section extends from the main section at an angle between 80 degrees and 100 degrees (while the transition between the sections is curved, it would have been obvious to one of ordinary skill in the art the latch movement section is effectively extends from main section at 90 degrees such that it extends from the main section at an angle between 80 degrees and 100 degrees; see Annotated excerpt Fig 5-Campbell).
Regarding claim 20, Campbell teaches the system of claim 13, wherein the latch movement section extends from the main section at an angle between 80 degrees and 100 degrees (while the transition between the sections is curved, it would have been obvious to one of ordinary skill in the art the latch movement section is effectively extends from main section at 90 degrees such that it extends from the main section at an angle between 80 degrees and 100 degrees; see Annotated excerpt Fig 5-Campbell).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al., US 5603184, as applied to claim 1 above, and further in view of Jones, US 4841754.
Regarding claim 10, Campbell teaches the mechanism of claim 1, wherein the latch movement section has a first end adjacent to the door movement section (see Annotated excerpt Fig 5-Campbell) and a second end opposite to the first end (see Annotated excerpt Fig 5-Campbell).
Campbell does not teach latch movement section is tapered such that the first end is narrower than the second end.
Jones does teach latch movement section (lower end 44) is tapered such that the first end is narrower than the second end (see Annotated excerpt Figs 1,3-Jones).

    PNG
    media_image2.png
    324
    538
    media_image2.png
    Greyscale

Annotated excerpt Figs 1,3-Jones
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Campbell’s latch movement section to be tapered as Jones’.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely a user operable latch movement apparatus with a tapered appearance resulting in improved cosmetics and reduced material leading to improved costs.  
Regarding claim 11, Campbell teaches the mechanism of claim 10, wherein the door movement section has a first end adjacent to the latch movement section and a second end opposite to the first end.
Campbell does not teach the door movement section is tapered such that the second end is narrower than the first end.
Jones teaches the door movement section (upper end 44) is tapered such that the second end is narrower than the first end (see Annotated excerpt Figs 1,3-Jones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Campbell’s door movement section to be tapered as Jones’.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely a user operable latch movement apparatus with a tapered appearance resulting in improved cosmetics and reduced material leading to improved costs.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for sliding latches.
Ahmad, US 8720116 B1, teaches a hands free door opener assembly with user operable sliding latch, door bracket and latch catcher.
Graybeal, US 1364749 A, teaches a barn door latch with user operable sliding latch, door bracket and latch catcher.
Schmid et al, US 20090302617 A1, teaches a safety interlocking device with escape unlocking means with user operable sliding latch, door bracket and latch catcher.
Mahdi, US 8272169 B2, teaches a locking device with user operable sliding latch, door bracket and latch catcher.
Oestmann, US 0569724 A, teaches a shutter fastener with user operable sliding latch and door bracket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675